Catterson and DeGrasse, JJ.,
dissent in a memorandum by Catterson, J., as follows: Because I believe that the court erred when it denied the defendant’s motion to dismiss the complaint based on the plaintiffs’ failure to provide timely notice of a claim or occurrence, I respectfully dissent.
There is no dispute that the plaintiffs waited a significant amount of time before notifying the defendant of the defamation claim. The plaintiffs assert, however, that there existed a reasonable excuse for the delay. In support of their position, the plaintiffs proffered the affirmation of their counsel and the affidavit of Jaglom as explanations for the delay. Both explained that the plaintiffs did not provide notice to the defendant until they were served with a summons and complaint, because until then they believed in good faith that they were not liable for defamation. (See Argentina v Otsego Mut. Fire Ins. Co., 86 NY2d 748, 750 [1995].)
This misapprehends the nature of a good faith belief in nonliabilty. The question is whether the insured learned of an occurrence that may result in the assertion of liability against the insured and had a reasonable “good-faith belief of nonliability.” (Great Canal Realty Corp. v Seneca Ins. Co., Inc., 5 *312NY3d 742, 743 [2005].) I believe that, at best, the plaintiffs merely have demonstrated that they believed that they could successfully defend against the former tenants’ libel claim. Following the tenants’ attorney’s letter of April 19, 2005, there could be little doubt that the tenants intended to assert, inter alia, a claim against the plaintiffs for libel. In my view, failure to promptly notify the defendant of this potential claim requires dismissal of the plaintiffs action against the defendant insurer.